EXAMINER'S AMENDMENT
1.  	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
 	Authorization for this examiner's amendment was given in a telephone interview with Colin Cicotte on 5/23/2022. 
Note- See New Set of Amended claims at the end of the action.
Allowable Subject Matter
2.	This office action is a response to communication submitted on 03/02/2020 and subsequent examiner's amendment agreed on 5/17/2022.
Information Disclosure Statement
3.  The information disclosure statement(s) (IDS) submitted on 12/23/2019, 04/20/2021 and 11/01/2021 are in compliance with the provisions of 37 CFR 1.97.
Accordingly, the information disclosure statement is being considered by the examiner.
4.	Claims 1 and 3-15 are allowed.
5. 	The following is an examiner’s statement of reasons for allowance:
6.	OKADA et al. (US 20170093357 A1), TANIMIZU et al. (US 20170194090 A1), Korich rt al. (US 20070052500 A1), Hanft et al. (US 20160218599 A1), SCHEELER (CN 203761344 U), GUERIN et al. (WO 2016009134 A1), BAUKNECHT et al. (EP 1343954 B1) and BLANCHET et al. (FR 3044989 A1) are the closest prior art disclosed.
However, regarding claim 1 and its corresponding method claim 15, the prior arts disclosed above do not teach or fairly suggest alone or in combination “a choke for filtering electromagnetic interference, wherein the choke has a magnetic core which forms a closed ring about the first and second conductors and comprises a tongue which extends, arising from the closed ring, between the first and second conductors and across at least 65% of an inner distance of a first side of the closed ring of the magnetic core from a second side of the closed ring spaced apart from the first side and lying opposite to the same”.
These specific features and specs are reasonably or fairly disclosed by the closest art found. Hence, the claims as amended by the examiner are considered novel. 

New Set of Amended claims (Examiner Amendment)
7.	The Claims have been amended as follow:

1.	(Currently Amended) A power electronics device (9) for an electrically-driven charging device for an engine, comprising:
one or more power electronics components which are designed to operate an electrically-driven charging device (1) for an engine;
first and second conductors (72, 73) for guiding current for the one or more power electronics components; and
a choke (81; 80) for filtering electromagnetic interference,
wherein the choke (81; 80) has a magnetic core (30; 60) which forms a closed ring (37; 67) about the first and second conductors (33, 34; 72, 73) and comprises a tongue (38; 68) which extends, arising from the closed ring (37; 67), between the first and second conductors (33, 34; 72, 73) and across at least 65% of an inner distance of a first side of the closed ring (37; 67) of the magnetic core (30; 60) from a second side of the closed ring (37; 67) spaced apart from the first side and lying opposite to the same.

2.	(Cancelled) 

3.	(Original) The power electronics device according to claim 1, wherein the tongue (38; 68) is separated from the closed ring (37; 67) by a gap (39; 69).

4.	(Original) The power electronics device according to claim 1, wherein the magnetic core (30; 60) is defined by a first and a second elongated slot (63, 66), wherein the first slot (63) accommodates the first conductor (72), and the second slot (66) accommodates the second conductor (73).

5.	(Original) The power electronics device according to claim 4, wherein the first and second slots (63, 66) are arranged in the magnetic core (60) offset with respect to one another.

6.	(Original) The power electronics device according to claim 1, wherein the closed ring (67) defines a substantially parallelogram-shaped but not rectangular cross section in a plane of the magnetic flow lines of the first and second conductors (72, 73).

7.	(Original) The power electronics device according to claim 1, wherein the tongue (68) has a substantially parallelogram-shaped but not rectangular cross section in a plane perpendicular to a direction of a current flow through the conductors (72, 73).

8.	(Original) The power electronics device according to claim 1, wherein the choke (81; 80) is designed to suppress the propagation of common-mode and differential-mode interference through the first and second conductors (33, 34; 72, 73).

9.	(Original) The power electronics device according to claim 1, wherein the choke (81; 80) is designed such that, beginning at a certain direct current level, which flows through the conductors (33, 34; 72, 73), a common-mode interference filtering effect remains maintained while a differential-mode interference filtering effect subsides.

10.	(Original) The power electronics device according to claim 1, wherein the magnetic core (30; 60) is configured as one piece.

11.	(Original) The power electronics device according to claim 1, wherein the magnetic core (30; 60) is placed over the first and second conductors (33, 34; 72, 73) or vice versa.

12.	(Original) The power electronics device according to claim 1, additionally comprising:
a carrier (70) on which the magnetic core (60) is placed,
wherein the first and second conductors (72, 73) are connected to the carrier (70), 
wherein the carrier (70) comprises connection elements (77a, 77b) for contacting the first and second conductors (72, 73). 

13.	(Original) The power electronics device according to claim 1, wherein the choke comprises a second magnetic core, which is configured as described in claim 1, wherein the two magnetic core are optionally arranged one behind the other.

14.	(Original) The power electronics device according to claim 13, wherein the two magnetic cores are manufactured from different materials.

15.	(Currently Amended) A method for producing a power electronics device (9) for an electrically-driven charging device for an engine, comprising:
providing one or more power electronics components which are designed to operate an electrically-driven charging device (1) for an engine;
providing first and second conductors (33, 34; 72, 73) for guiding current for the one or more power electronics components;
assembling a magnetic core (30; 60) and the first and second conductors (33, 34; 72, 73) together, wherein the magnetic core (30; 60) forms a closed ring (37; 67) about the first and second conductors (72, 73) and comprises a tongue (38; 68) which extends, arising from the closed ring (37; 67), between the first and second conductors (33, 34; 72, 73) across at least 65% of an inner distance of a first side of the closed ring (37; 67) of the magnetic core (30; 60) from a second side of the closed ring (37; 67) spaced apart from the first side and lying opposite to the same; and
joining the one or more power electronics components, the first and second conductors (33, 34; 72, 73), and the magnetic core (30; 60) to form the power electronics device (9).

Conclusion
8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday (9am to 5pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L CARRASQUILLO/
Primary Examiner, Art Unit 2846